 

Exhibit 10.22

 

[GRAPHIC]

 

Policyholder Name:

   Motorola, Inc.

Policy Number:

   T5MP-BT-34130 PLAN OF INSURANCE Revised

Term of Coverage:

   January 1, 2004 to January 1, 2005

Aggregate Limit:

   None

Eligibility:

   Active full-time Employees, working a minimum of 30 hours per week, who are
Motorola U.S. Vice Presidents including U.S. based VP Expatriates.

 

Effective Date of Individual Insurance:

 

Each eligible person becomes an Insured on the later of:

 

(a) January 1, 1999; or

 

(b) the date the person becomes eligible to be included within a class of
persons eligible for coverage under this policy.

 

Individual Terminations: Insurance for any Insured shall end on the first of the
following dates:

 

(a) the date the Insured’s assignment outside the United States or Canada
ceases;

 

(b) the date the Insured ceases to be eligible;

 

(c) the date any premium is due and unpaid, subject to the grace period; or

 

(d) the date this policy is terminated.

 

Notwithstanding anything above to the contrary, Insureds on approved leaves of
absence (including disability leaves) will continue to be covered, provided
premium payments are also continued.

 

Change in Coverage: Each Insured is covered under the Insuring and Benefit
Provisions applicable to the class in which he or she qualifies:

 

(a) beginning on the date the person becomes eligible to be included in the
class; and

 

(b) ending on the date the person ceases to be eligible to be included in the
class.

 

Benefits:

 

A.     Class

   Insuring Provision(s) Applicable    Benefit Provision(s) Applicable

All

   5886M Business & Pleasure Coverage    6653M AD & Specific Loss          
9051M Permanent Total Disability

 

- 1 -



--------------------------------------------------------------------------------

B.     The amount of benefits for each Benefit Provision shown above is as
follows:

 

Accidental Death & Specific Loss

   Rider 6653M

Principal Sum

  

Two (2) times Insured’s annual salary,*

rounded to the next highest $1,000.00

if not an even multiple

Maximum Benefit Amount

   $600,000.00

Loss Period

   Loss within 365 Days of Injury

*  The term “Annual Salary” shall mean the annual base salary including
overtime, excluding bonus and commission.

Permanent Total Disability Benefit

   Rider 9051M

•      For Insureds under age 75 on the date of accident:

    

Benefit Amount

   100% of Insured’s Principal Sum

Loss Period

   Within 180 days from date of accident

Benefit Period

   One Month (Lump Sum)

•      For Insureds whose coverage took effect prior to age 75 and who are
between the ages of 75 and79 on the date of accident:

    

Benefit Amount

   1% of Insured’s Principal Sum

Loss Period

   Within 180 days from date of accident

Benefit Period

   24 Months

•      For Insureds whose coverage took effect prior to age 75 and who are 80
years of age or older on the date of accident:

    

Benefit Amount

   1% of Insured’s Principal Sum

Loss Period

   Within 180 days from date of accident

Benefit Period

   12 Months

•      For Insureds whose coverage took effect after age 75 but prior to age 80
and who are between the ages of 75 and 79 on the date of accident:

    

Benefit Amount

   2% of Insured’s Principal Sum

Loss Period

   Within 180 days from date of accident

Benefit Period

   24 Months

•      For Insureds whose coverage took effect after age 75 but prior to age 80
and who are 80 years of age or older on the date of accident:

    

Benefit Amount

   4% of Insured’s Principal Sum

Loss Period

   Within 180 days from date of accident

Benefit Period

   12 Months

 

- 2 -



--------------------------------------------------------------------------------

Accidental Death and Specific Loss / Permanent Total Disability Benefits for any
Insured age 70 and over shall be payable in accordance with the following
schedule:

 

Age 70 through 74

   65% of the original Principal Sum benefit amount

Age 75 through 79

   45% of the original Principal Sum benefit amount

Age 80 through 84

   30% of the original Principal Sum benefit amount

Age 85 and over

   15% of the original Principal Sum benefit amount

 

Any reductions in Principal Sum amounts shall be effective at the end of the
calendar year in which the Insured attains the stated age.

 

The following riders are attached to and made a part of this policy:     
Exposure and Disappearance Rider    6502M Business Travel War Risk Coverage
Rider    9053M Illinois State Compliance Rider    M20814 Amendment Rider   
335MS-NN

 

  • Notice of Claim section of CLAIMS PROVISIONS

 

  • Payment of Claims section of CLAIMS PROVISIONS

 

  • Civil Aircraft section of DEFINITIONS section of Insuring Provision 5886M

 

  • EXCLUSIONS AND LIMITATIONS section of Insuring Provision 5886M

 

  • Policyholder Aircraft section in Insuring provision 5886M

 

  • EXPOSURE AND DISAPPEARANCE Amendment Rider 6502M

 

  • Business Travel War Risk Coverage Rider 9053M

 

  • Policy amended to include Conversion Privilege

 

  • PERMANENT TOTAL DISABILITY Benefit

 

Premiums:    The monthly premium for each unit of Principal Sum shall be:     
$.033 per $1,000.00 Principal Sum

 

This Plan of Insurance is effective January 1, 2004. It replaces and supersedes
any Plan of Insurance previously issued to this Policyholder. The revision made
to this Plan of Insurance: Change in Eligibility and Annual Salary definition.

 

- 3 -



--------------------------------------------------------------------------------

[GRAPHIC]

 

AMENDMENT RIDER

 

This rider is attached to and made a part of Policy No. T5MP-BT-34130 and is
subject to the provisions and conditions contained therein.

 

The effective date of this rider is January 1, 2004.

 

The policy to which this rider is attached is hereby amended as follows:

 

1. Within the Part C section of the policy entitled “CLAIMS PROVISIONS,” the
first sentence of the paragraph entitled “Notice of Claim” is amended to read as
follows:

 

“Written notice of claim must be given to us within 90 days after loss covered
by this policy occurs or starts.”

 

2. Within the Part C section of the policy entitled “CLAIMS PROVISIONS,” the
second and third paragraphs of the section entitled “Payment of Claims” are
deleted in their entirety and are replaced by the following:

 

“Benefits for loss of life will be paid to the beneficiary the Insured has
chosen for this policy. This choice must be in writing and on file with the
Policyholder.

 

If no specific beneficiary has been chosen for this policy, loss of life
benefits will be paid to the beneficiary or beneficiaries the Insured has chosen
for the group life policy or policies indicated in the Policyholder’s records.
In the event there is more than one group life policy applicable with two or
more beneficiaries, loss of life benefits for this policy will be apportioned to
each beneficiary in the same relationship as the amount for each group life
policy beneficiary bears to the total amounts payable for all such group life
policies.

 

If the Insured has not chosen a beneficiary for this policy or the
Policyholder’s group life policy or policies, or no beneficiary survives the
Insured, loss of life benefits will be paid to the Insured’s estate.”

 

3. Part A of the “DEFINITIONS” section of Insuring Provision 5886M is amended as
follows:

 

  (a) items (d) and (e) of the “Civil Aircraft” definition are deleted in their
entirety; and

 

  (b) The definition for “Intoxicated” is deleted in its entirety.

 

4. Within Part B of the “EXCLUSIONS AND LIMITATIONS” section of Insuring
Provision 5886M, items (b), (f) and (h) are deleted in their entirety.

 

(continued)

 

- 1 -



--------------------------------------------------------------------------------

5. The description of “Policyholder Aircraft” in Insuring Provision 5886M shall
be as follows:

 

“Six (6) Cessna Citation III aircraft, each having 2 crew seats an 8 passenger
seats One (1) Gulfstream IV aircraft, having 3 crew seats and 12 passenger
seats”

 

6. The “Policyholder Aircraft” section of Insuring Provision 5886M is further
amended by the addition of the following:

 

“The premium for the policy applies only to the Aircraft identified in item (5)
of this Rider. However, any aircraft newly acquired or leased during the policy
term may also be covered, provided you:

 

  (a) submit to us, within 120 days of the acquisition or lease, any
underwriting information that we may need about the aircraft so as to determine
the additional premium, if any, for the risks assumed; and

 

  (b) agree to pay the additional premium.

 

Coverage shall begin on the date you legally acquired or leased the aircraft.
Failure to give notice within the allotted time and payment of additional
premium, if any, shall not terminate the automatic coverage for such newly
acquired or leased aircraft provided that you furnish a complete and accurate
list of all the aircraft you own or lease on no less than an annual basis
coinciding with the effective date of the policy. Any benefits payable as the
result of this provision are contingent upon premium being paid.”

 

7. The Part B – AMENDMENT section of EXPOSURE AND DISAPPEARANCE Amendment Rider
6502M is deleted in its entirety and replaced by the following:

 

“ An Insured will be presumed to have died due to covered Injuries, if while
insurance is in effect he or she suffers covered loss due to exposure to the
elements.

 

An Insured will be presumed to have died if, while insurance is in effect and
after the forced landing, stranding, sinking or wrecking of a covered vehicle:

 

  (a) he or she disappears;

 

  (b) his or her body is not found within 52 weeks of the accident; and

 

  (c) a valid death certificate is issued by a court of appropriate
jurisdiction.”

 

8. The Part B – AMENDMENT section of BUSINESS TRAVEL WAR RISK COVERAGE Amendment
Rider 9053M is deleted in its entirety and replaced by the following:

 

“The Insured is covered for Injuries caused by an act of declared or undeclared
war while Traveling on Business for the Policyholder which occur anywhere in the
world, except the United States.”

 

9. Notwithstanding anything in Rider 9053M or item (8) of this Rider to the
contrary, the requirement “while Traveling on Business for the policyholder” is
hereby waived.

 

(continued)

 

- 2 -



--------------------------------------------------------------------------------

10. The following provision is added to the policy:

 

CONVERSION PRIVILEGE

 

We will offer a converted policy to the Insured if the accidental death and
dismemberment insurance under the policy ends for any of the following reasons:

 

  (1) the Insured’s employment ends; or

 

  (2) the Insured’s eligibility ends; or

 

  (3) the policy ends for reasons other than non-payment of premium.

 

Health: We will not ask the Insured for proof of insurability.

 

Application: To obtain a converted policy, the Insured must: (1) apply within 31
days after the policy ends, and (2) pay the first premium. If the Insured has
assigned ownership of their coverage, the owner must apply for the Insured.

 

Policy and Benefits: The converted policy will, at our option, be issued on one
of Our forms. It will provide accidental death or accidental death &
dismemberment benefits. Individual policy requirements and product availability
in the state where the Insured resides will determine the form that will be
used. Both the coverage and benefit amounts may differ from the Insured’s
coverage.

 

Cost: The Insured’s premium will be based on: (1) the class of risk to which the
Insured belongs; (2) the Insured’s age; and (3) the form and amount of coverage
issued.

 

Effective Date: The converted policy will take effect on the date the Insured
applies for the converted policy.

 

Exclusions: The converted policy may exclude the hazards or conditions that
apply to the Insured’s coverage at the time it ends.

 

Renewability: The converted policy may provide that it can be renewed on any
anniversary with Our consent subject to a maximum age limit.

 

11. Item (c) of the PART B – TERMINATION OF COVERAGE section of PERMANENT TOTAL
DISABILITY Benefit 9051M is deleted in its entirety.

 

MUTUAL OF OMAHA INSURANCE COMPANY

/s/ M. Jane Huerter

--------------------------------------------------------------------------------

Corporate Secretary

 

- 3 -